People v Webb (2014 NY Slip Op 07569)





People v Webb


2014 NY Slip Op 07569


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13391 5471/11

[*1] The People of the State of New York, Respondent,
vThomas Webb, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Leticia Olivera of counsel), for appellant.
Cyrus R. Vance Jr., District Attorney, New York (David E.A. Crowley of counsel), and Patterson Belknap Webb & Tyler LLP, New York (Zhiqiang Liu of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered June 7, 2012, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. Defendant's accessorial liability (see Penal Law § 20.00) was established by evidence supporting an inference that defendant entered a building, where he assisted his accomplice in obtaining drugs, which the accomplice then sold to an undercover officer.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK